Citation Nr: 1648338	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  10-32 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to February 1960. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, found that new and material evidence had not been received to reopen the claim for service connection for a left hip disability. 

In January 2009, the Veteran withdrew a request for a hearing before a Decision Review Officer (DRO).  The Veteran and his brother provided testimony during a hearing before the undersigned Veterans Law Judge in March 2015.  A transcript is of record.

In July 2015, the Board reopened the claim for service connection and remanded the issue for further development.  In June 2016, the Board remanded the claim for an addendum opinion.  In August 2016, the February 2016 VA examiner provided an addendum opinion, and that same month the RO issued a supplemental statement of the case continuing the denial the claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 


FINDINGS OF FACT

1.  The Veteran's left hip injury clearly and unmistakably pre-existed the Veteran's entry into active service and clearly and unmistakably did not increase in severity beyond the natural progression of the disease during service.  

2.  The Veteran does not have a left hip disorder that was caused by or the result of his military service, or that was manifested within one year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on July 25, 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist the Veteran in the development of his claims includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, personnel records, and VA medical records.  The Veteran was provided a Board hearing and a transcript of the hearing is of record.  

VA provided adequate medical examinations and opinions for the Veteran's claim adjudicated herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded VA examinations in May 2010, November 2015, and February 2016, with an addendum opinion in August 2016, for his left hip disability.  While the November 2015 VA examination is not adequate, the May 2010 VA examination and February 2016 VA examinations with an August 2016 addendum opinion, when read in conjunction with the other evidence of record, are adequate and include responsive medical opinions and clinical findings.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.

II. Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Moreover, every veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is treated as an ordinary claim of service connection, meaning that if service connection is established there is no deduction for any pre-existing portion of the disability.  Wagner, 370 F.3d at 1089.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, the Veteran contends that he incurred a left hip injury during service, which led to the development of his current left hip disability.  He reported that he did not have a pre-existing left hip disability prior to going into the military. 

The Veteran's enlistment report of medical examination notes no disqualifying defects on entrance.  In May 1959, the Veteran complained of left hip pain, that his leg went "limp from time to time," and that he had been having trouble with his left hip for three to four weeks.  X-rays revealed no bone or joint abnormality involving the pelvis or either hip area, with particular reference to the left hip.  In June 1959, the Veteran reported that he had a motor vehicle accident (MVA) in 1956, prior to enlistment, and that although he was not admitted to the hospital after the MVA, his left hip was extremely sore and he limped for about three months.  The physician noted that the injury became "quiescent" at that time.  The Veteran also reported that he fell from a trapeze apparatus at Lackland Air Force Base during basic training and that he had had aching pain in his left hip since that time.  X-rays were unremarkable, and the physician opined that the pain was from old trauma to the left hip with restriction in activity, probably mild arthritic complaint related to the old trauma.  

From June 1959 to July 1959, the Veteran received 17 physical therapy treatments, with continued difficulty with resistive hip exercises, although he was no longer limping.  In July 1959, the physician noted that there was no apparent defect or disability of the left hip than that previously delineated.  In August 1959, a consultation sheet noted that the Veteran's "complaints far [outdid] the findings," that the Veteran appeared to be exaggerating his symptoms, and that the physician had found that there was nothing wrong with the Veteran.  A January 1960 separation report of medical examination noted that the Veteran had periodic joint pains.

Private treatment records in August 2001 reflected that the Veteran had had hip pain for the past three months after a fall, which had worsened in the last three to four days with pain radiating down his leg.  X-rays in September 2001 revealed severe osteoarthritis of the left hip.

VA treatment records in September 2001 noted the Veteran's diagnosis of severe degenerative joint disease (DJD) and that the Veteran had pain on the lateral to medial hip for the past three months.  In October 2001, the Veteran denied any history of significant trauma to his left hip and stated that he had had progressive pain and inability to ambulate due to the pain.  The Veteran stated that he consumed about 24 alcoholic beverages per day and denied steroid use or congenital hip problems.  Records in March 2002 noted that the Veteran had left hip pain since August 2001, which was progressively worse since that time, and that he had started limping slightly before that time.  The Veteran reported locking/catching in his left hip and severe pain with inactivity.  In April 2002, the Veteran had a left total hip replacement.  In April 2008, the left total hip replacement hardware was removed due to an infection.

In September 2008, the Veteran filed his initial claim for compensation for left hip disability.  In March 2009, the Veteran's VA physician reviewed his military records and noted that he had pain in his left lower extremity while in service.  She remarked that he fell off a second story barrack and landed on his feet, injuring his left hip.  She observed that he had 17 physical therapy treatments, and opined that "this likely [was] the under injury for his current arthritis in that hip."

In April 2009, the Veteran was diagnosed with left femoral osteomyelitis, left hip septic arthritis, and left gluteal and hip pyomyositis.

During his May 2010 VA examination, the Veteran reported that he felt something in his left hip when he slipped off the second story window during service and landed on his feet.  He stated that ever since the 1959 fall, his movement in his left hip had been restricted and that the pain "caught up with [him]" in 1998 or 1999.  The examiner remarked that in May 1959 the Veteran had reported problems with his left hip since three to four weeks, and that after his discharge from service he did not have any treatment or diagnoses for his left hip until August 2001, when he stated that he had pain in his left hip for the past three months after a fall.  He noted that there were "many reasons intravascular and extravascular causes osteoarthritis avascular necrosis of the hip," to include trauma and alcoholism.  He stated that the Veteran had had at least three separate and distinct episodes of trauma (his 1956 MVA, his 1959 fall from the second story barrack during service, and a fall in 2001), and that he had a history of alcohol abuse.  The examiner opined that the Veteran "[had] so many positive life changes post-service responsible for his hip disease that it [outweighed] normal factors found on active duty."  He found that "based on superiority in weight, power importance, or strength of evidence," there was "no treatment active duty for the conditions described above post-service."

During his March 2015 hearing, the Veteran stated that although he was in a MVA in 1956, he did not receive any medical treatment afterwards.  His brother testified that prior to service, the Veteran did not have any hip problems.  The Veteran reported that the initial onset for his hip pain was during service when he fell off the second story of a barrack he was inspecting.  He testified that he went to sick call the next day, and that although the physical therapy treatments helped to strengthen his hip, he still experienced problems with it.  He stated that he did not seek treatment until the 1990s at Memorial Hospital and Methodist Hospital, and that he managed his pain with over-the-counter pain medication.

A November 2015 VA examination reported that the onset of the Veteran's left hip pain was his fall from the second story of his barrack in the summer of 1959.  The examiner noted that it was diagnosed as "some type of tear with crepitus," and that the Veteran had 17 physical therapy sessions.  She opined that it was at least as likely as not that the Veteran's left hip disability was caused by or the result of an in-service injury or event because the "Veteran had no issues related to the claimed condition prior to military service;" onset of the left hip pain "was during service, documented in the Service Medical Records;" and there was evidence of "current, chronic and continuous treatment and care."  As such, "a nexus [had] been established."

During his February 2016 VA examination, the Veteran reported that when he fell from the second story of a barrack and landed on his feet, he felt something tear in his left hip.  He stated that he went to sick call the next day and that after 17 physical therapy sessions, his pain resolved.  The Veteran contended that his pain returned, but it was not debilitating.  However, in 1999 the pain worsened, at which time he sought medical treatment and was diagnosed with osteoarthritis.  The examiner noted that a review of the Veteran's STRs showed that he fell on his hip from a trapeze apparatus during basic training and had experienced "an achy sensation in his left hip" since that time.  The examiner also noted that the Veteran had been involved in a MVA in 1956, injuring his left hip.  The examiner noted that although the Veteran did not seek medical treatment after the MVA, he "experienced an extremely sore hip and walked with a limp for approximately three months."  As such, the examiner found that the Veteran's left hip injury "existed prior to service."  

The examiner noted that during service, "the Orthopedic Surgeon concluded that the veteran was possibly developing osseocartilaginous bodies," which would "ultimately result in synovial chondromatosis (also called synovial osteochondromatosis) which [caused] osteoarthritis."  He remarked that "the Orthopedic Surgeon's primary diagnosis was mild traumatic arthritis with restricted motion which was a direct result from the injury he sustained to his hip secondary to being involved in the motor vehicle crash in [1956]."  The examiner also noted that the Veteran had been diagnosed with avascular necrosis of the left hip as a result of his alcohol abuse.  He explained that "osteoarthritis and avascular necrosis can co-exist."  Thus, he opined that "it is less likely than not (less than 50 percent probability) that the [Veteran's] present condition of chronic left hip pain, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness."  

In an August 2016 addendum opinion, the VA examiner noted that the Veteran was evaluated for complaint of worsening left hip pain in June 1959 after he fell from a "trapeze apparatus."  The Veteran informed the military orthopedic surgeon that, prior to entering the military, he had sustained a "severe injury to the left hip after being involved in a [MVA]," and that he did not seek medical treatment at that time.  The examiner noted that this contradicted the Veteran's February 2016 statements that he had injured his hip when he fell from the window landing.  The examiner noted that physical examination conducted in 1959 demonstrated limited external rotation of the left hip compared to the right, and unremarkable imaging studies.  The VA examiner noted that the extensive examination performed on the Veteran's left hip could not be performed in an acute setting of a hip injury because it would not be tolerable.  The examiner also observed that the Veteran first started to complain of left hip pain after a fall in August 2001, at which time he was diagnosed with DJD of the left hip.  Further, in October 2001, the Veteran denied a significant history of left hip trauma and reported gradual and progressive onset of left hip pain.  At that time, the Veteran's treating physician noted that he engaged in heavy alcohol use, which resulted in the development of degenerative arthritis in the left hip secondary to avascular necrosis.  The VA examiner explained that while the mechanism for how alcohol causes avascular necrosis is not "absolutely understood," it is "believed that excessive fatty substances are produced and build up in the very small blood vessels of the bone," which then "decreases blood flow to the femoral head causing bone death."

Based on the above evidence and analysis, the VA examiner opined that the Veteran's left hip disability "clearly and unmistakably existed prior to service."  He also found that the Veteran's left hip disability was clearly and unmistakably not aggravated beyond the natural progression of the disease as a result of his military service because review of the Veteran's treatment records document a gradual onset of left hip pain 40 years after separation, with an acute onset 41 years after separation as result of a fall.  

As a preliminary matter, the May 1959 report of entrance examination indicates that there were no abnormalities at the time the Veteran was examined, accepted, and enrolled for service.  As the Veteran's entrance examination did not reveal evidence of any left hip disability, he is entitled to the presumption of soundness and the Board must consider whether that presumption is rebutted by clear and unmistakable evidence.

In June 1959, the Veteran reported that he was involved in a MVA in 1956, approximately three years prior to enlistment, and that he injured his left hip at that time.  He stated that his left hip was extremely sore and that he limped for about three months afterwards.  The Air Force physician noted that the injury became quiescent after the initial period of pain, until the Veteran fell off a trapeze apparatus during basic training, at which time his left hip began aching with such intensity that it caused a mild limp at times.  X-rays of the left hip were unremarkable, and the examiner opined that the Veteran's pain was due to old trauma to the left hip with restriction in activity, with probable mild arthritic complaints related to his 1956 MVA.  In addition, in August 2016, the VA examiner noted the Veteran's 1956 MVA and his left hip injury at the time, and opined that the Veteran's left hip injury clearly and unmistakably existed prior to service. 

The Board has also considered the Veteran's contention during his March 2015 hearing that although he was involved in a MVA in 1956, he did not have any hip problems prior to service; as well as the November 2015 VA examiner's opinion that the "Veteran had no issues related to the claimed condition prior to military service."  However, the November 2015 VA examiner did not address the inconsistencies between the Veteran's statements that he did not have left hip problems prior to service and those he made in June 1959 when he sought medical treatment for his left hip pain.  As such, the Board finds that the Veteran's statements that his left hip was extremely sore and he walked with a limp for three months after his 1956 MVA, which were made contemporaneously to seeking medical treatment for the same condition, are more probative than the statements made at his March 2015 hearing or to the November 2015 VA examiner.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (holding that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  

As such, the Board finds that the Veteran's left hip injury clearly and unmistakably pre-existed service at the time of his enlistment.

While the Veteran's separation report of medical examination noted that the Veteran suffered from periodic joint pains, the evidence shows that his left hip injury was not clearly and unmistakably aggravated beyond its natural progression.  

STRs from May and June 1959 noted that x-rays were unremarkable and that the Veteran's pain was due to old trauma to the left hip with restriction in activity, with probable mild arthritic complaints related to his 1956 MVA.  In July 1959, a physician noted that there was no apparent defect or disability of the left hip than that previously delineated.  Further, in August 1959, a consultation sheet noted that the Veteran's "complaints far [outdid] the findings," that he appeared to be exaggerating his symptoms, and that the physician had found that there was nothing wrong with the Veteran.  In addition, the August 2016 VA examiner noted that the Veteran's post-service medical records "clearly [documented] that he reported gradual onset of left hip [pain] 40 years after separating from the military with an acute onset of left [pain] 41 years, 5 months, and 30 days after separating from service."  The VA examiner opined that based on these findings and the Veteran's statements, his left hip disability was "clearly and unmistakably not aggravated beyond the natural progression of the disease" due to his military service.  Likewise, the Board finds it of note that the Veteran did not seek any medical treatment for his left hip disability until August 2001, over 40 years after service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).

The Board acknowledges the positive nexus opinions from the Veteran's VA physician in March 2009 and the November 2015 VA examiner.  However, neither opinion is adequate in rendering a finding in this case.  In March 2009, the Veteran's VA physician reviewed his STRs and noted that he had experienced pain in his left hip following an in-service injury (in this case, falling from the second story barrack).  However, she did not provide a rationale for her opinion, and did not address whether his in-service hip injury clearly and unmistakably aggravated his 1956 pre-service hip injury beyond its natural progression.  Likewise, the November 2015 VA examiner noted the Veteran's in-service injury and treatment for left hip pain, but she did not address the Veteran's 1956 MVA and his subsequent left hip injury, the absence of medical treatment between January 1960 and August 2001, and whether his in-service hip injury clearly and unmistakably existed prior to service and clearly and unmistakably aggravated his 1956 hip injury beyond the natural progression of the disease.  In comparison, in reaching his conclusion that the Veteran's in-service injury was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness, the February 2016 VA examiner, in both the February 2016 VA examination and August 2016 addendum, discussed the Veteran's 1956 MVA, his in-service injury and treatments, and his August 2001 statements that his left hip pain started after he fell three months prior.  Thus, the Board finds the February 2016 VA opinion and August 2016 addendum are more probative than the March 2009 VA physician's and the November 2015 VA examiner's opinions.  

As such, the Board finds that the Veteran's left hip injury was not clearly and unmistakably aggravated beyond its natural progression.  Therefore, the presumption of soundness is rebutted.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Nevertheless, if a chronic disease, such as arthritis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any diagnosed left hip arthritis in service.  X-rays in service were negative for degenerative joint disease and it was not manifested until many years after service.  While the Veteran contends that his left hip pain in service caused or resulted in his current left hip arthritis, the May 2010 VA examiner noted that there were many causes for osteoarthritis avascular necrosis, including trauma, of which the Veteran has had at least three distinct episodes, and alcoholism.  The VA examiner opined that the Veteran's left hip arthritis was less likely than not related or caused by an in-service event because the Veteran had had "so many positive life changes post-service responsible for his hip disease that it [outweighed] normal factors found on active duty."

Although the May 2010 VA examination was found inadequate for purposes of determining whether the Veteran had a pre-existing injury prior to service and whether it was aggravated beyond the natural progression of the disease, the examination is adequate to address direct service-connection.  The VA examiner reviewed the Veteran's claims file and addressed his contentions.  Further, while the Veteran stated that the May 2010 VA examiner failed to properly examine him, the Board finds that his assertions are insufficient to overcome the presumption of regularity applied to government officials, such as VA examiners conducting compensation examinations.  The United States Court of Appeals for Veterans Claims (Court) has held that there is a presumption of regularity that holds that government officials are presumed to have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  Here, the examiner conducted an in-person examination and recorded the Veteran's statements regarding his current symptoms and his history. 

The objective evidence otherwise indicates that the Veteran's current left hip osteoarthritis did not manifest within one year after service.  The earliest post-service clinical evidence of left hip arthritis is in August 2001, over 40 years after service.  There is no clinical evidence of any earlier left hip arthritis following service.  The absence of any objective clinical evidence of left hip arthritis for over four decades after the Veteran's separation from service in January 1960 weighs against a finding that his current left hip arthritis was present in service or in the year or years immediately after service.

The Board also acknowledges the Veteran's contentions that his current left hip disability stems from his in-service injury.  Although the Veteran is competent to report symptoms such as pain, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as an etiological relationship between his current left hip disorder and his active military service.  Jandreau, 492 F.3d at 1377.  Thus, the Veteran's own assertions as to the etiology of his current left hip disability have little probative value.  When seen in 2001 for left hip problems, the Veteran noted that hip problems were of recent onset.  That clinical history is more convincing as it was given for treatment purposes.  The clinical history of hip problems stemming from events in service was reported after the Veteran filed his recent claim for compensation and is less probative.

Based on a review of the entire evidence of record, to include the lay statements of the Veteran and medical evidence of record, the Board finds that left hip disability clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated in service.  


ORDER

Entitlement to service connection for a left hip disability is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


